Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to arguments
The applicant’s arguments regarding the 102/103 rejections have been considered and they are moot because they do not apply to the new references used in the current office action. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims  1-3, 6-13, 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moon (US 20140049652).
Regarding claim 1 (11), Moon discloses a method performed by an electronic device in a capturing environment (figs. 1-4), the method comprising:
determining one or more camera modes or one or more pre-stored images, based on identification information including a location where the electronic device is to capture an image ([0035-36], may acquire metadata for determining a photographing mode,  metadata may include captured or pre-stored images; fig. 2, step 230, after acquiring meta data, which contain location information of the device, [0064-70], the camera setting value or mode may be determined based on the acquired meta data), 
displaying the one or more camera modes or the one or more prestored images for a user to select a camera mode or a pre-stored image ([0038], may display the captured or pre-stored images;  fig. 2, step 250, display camera setting values, [0035]);
identifying one or more operation settings of one or more devices, the one or more operation settings being associated with the camera mode or the pre-stored image selected by the user ([0005][0010][0036-38][0047],  determine a camera setting value based on the acquired metadata. The controller 130 may automatically set the camera 160 according to the determined camera setting value;   the operation setting can be set by default or selected by user, step 240);
controlling the one or more devices to operate based on the one or more operation settings; and capturing the image in the capturing environment created by the operation of the one or more devices (fig. 2, [0045], generating or capturing an image based on the mode and parameter setting).

Regarding claim 2 (12), Moon discloses the method of claim 1, wherein the identification information further includes: 
context information representing a content associated with the capturing environment ([0011], the meta data may include camera setting value with respect to a reference image corresponding to at least one of the location information).
Regarding claim 3 (13),  Moon discloses the method of claim 1, wherein the camera mode is selected by the user from among the one or more camera  modes ([0005][0010][0036][0047]), the photographic mode or operation setting can be set by default or selected by user).  
Regarding claim 6 (16), Moon discloses the method of claim 3, further comprising: receiving information associated with the camera mode selected by the user ([0047][0062-63], the camera setting value may be selected by the user before the photographing execution request).
Regarding claim 7 (17), Moon discloses the method of claim 1, wherein the pre-stored image  is selected by  the user from among the one or more pre-stored images ([0051][0077], a tall building is selected, for which meta data may have been pre-stored;  select the image as the best shop; for example, device 100 may detect touch input or approximate input of the user and determine a subject 10 selected corresponding to a location in which an input is detected in the image).

Regarding claim 8 (18), Moon discloses the method of claim 7, wherein the identifying of the one or more operation settings comprises: identifying one or more second operation settings corresponding to the selected pre-stored image based on metadata stored in a memory ([0064], a new camera setting value may be stored and updated).
Regarding claim 9 (19), Moon discloses the method of claim 8, the method further comprising: updating the metadata based on the captured image, the identification information,. and the one or more second operation settings ([0064], metadata including camera setting may be updated based on the captured images, identification and setting).
Regarding claim 1 (20), Moon discloses the method of claim 7, further comprising: receiving information associated with pre-stored image selected by the user ([0051][0077], a tall building is selected, for which meta data may have been pre-stored;  select the image as the best shop; for example, device 100 may detect touch input or approximate input of the user and determine a subject 10 selected corresponding to a location in which an input is detected in the image)..

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Moon in view of Shim (US 20140167929).
Regarding claim 4 (14), Moon discloses the method of claim 3, wherein the identifying of the one or more operation settings comprises:
 identifying one or more first operation settings corresponding to the selected camera mode based on metadata stored in a memory ([0005][0010][0036-38][0047],  determine a camera setting value based on the acquired metadata. The controller 130 may automatically set the camera 160 according to the determined camera setting value;   the operation setting can be set by default or selected by user, step 240, 
wherein the one or more devices comprise a light ([0070], peripheral brightness of the device 100),  and - 35 -0502-0689 (WI-201906-013-1-US0, SH-60669-US-SR) 
wherein the controlling of the one or more devices comprises: changing controlling the light to change a brightness of the light ([00644], a white balance control value (WB_value) 811, and shutter speed (shutter_speed) 813).
Moon does not explicitly disclose wherein the one or more devices comprise  a curtain, and a television, and - 35 -0502-0689 (WI-201906-013-1-US0, SH-60669-US-SR) 
wherein the controlling of the one or more devices comprises: controlling the curtain to draw or close the curtain, and controlling the television to switch on or off the television.
Shim discloses wherein the one or more devices comprise a light, a curtain, and a television (Shim, [0110]), and  
wherein the controlling of the one or more devices comprises:
changing controlling the light to change a brightness of the light, controlling the curtain to draw or close the curtain, and controlling the television to switch on or off the television (Shim, [0110], may turn off a TV, and all lighting devices, may fully close the curtains).
 It would have been obvious to a person of ordinary skill in the art before the time of effective filing to combine the teachings of operating a camera as given by Moon with the teachings of controlling other devices given by Shim. The motivation for doing so would have been to   provide optimal services in response to the variety of user requirements (Shim, [0003]).

Regarding claim 5 (15), Moon and Shim disclose the method of claim 4, the method further comprising: 
updating the metadata based on the captured image, the identification information and the one or more first operation settings ([0064], metadata including camera setting may be updated based on the captured images, identification and setting).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENSHENG ZHANG whose telephone number is (571)270-1985. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENSHENG ZHANG/Primary Examiner, Art Unit 2474